Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was made during a telephone call with Zachary Conrad, #77,682 on February 23, 2022.
 
The application has been amended as follows: 
The claims are amended as indicated in the attachment.


Allowable Subject Matter
Claims 1-4, 7-12, 13-16 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not anticipate or make obvious requesting deletion of a third-party account after scanning the data  of a social network profile and determining, based on a risk score rating,
 that a social entity is likely to share data that is harmful to the at least one protected social entity.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carames (2017/0034179) disclosed calculating a reputation score of a social media profile and placing the social media profile on a whitelist or a blacklist.
Tedjamulia (2012/0130863) discloses calculating a social commerce reputation rating, displaying a badge as a graphical image and allowing editing or deleting of the badge group.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE S ASHLEY whose telephone number is (571)270-0315. The examiner can normally be reached 9-5 PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE S ASHLEY/Examiner, Art Unit 2494 
2-23-2022                                                                                                                                                                                                       

/ROBERT B LEUNG/Primary Examiner, Art Unit 2494